DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 Response to Amendment
	The amendment filed 06/02/2021 has been entered. Claims 1-4 and 7-10 remain pending in the application and claims 5-6 and 11-13 have been canceled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 02/02/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 06/02/2021, with respect to the interpretation of the rejection of the claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riedel (see rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. (US PGPub 2003/0163134), hereinafter known as “Riedel.”
With regards to claim 1, Riedel discloses (Figures 1-7C) a rotary surgical tool 10 comprising: 
a grip 12 adapted for holding with a hand (paragraph 86; figure 3); 
a motor 80 mounted in the grip 12, the motor 80 including a rotor (combination of 92 and 146) mounted for rotation in the motor 80 upon an output shaft 18, said output shaft 18 extending through said rotor 146 to rotatably support said rotor 146 and rotatable with said rotor 146 and having a distal forward end spaced (see annotated figure 5B below) from the rotor 146, a shroud 16 carried by said grip 12 and surrounding a forward end portion of said output shaft 18, and including at least one bearing 36 mounted in said shroud 16 and rotationally supporting (bearing supports the structure of the device, allows for rotation of the output shaft 18) said forward end portion of said output shaft 18, said output shaft 18 having a rear portion (see annotated figure 5B below) extending rearwardly from said rotor 146 (driving surfaces 182 of output shaft 18 extend into the rotor 146 as seen in figure 5B, therefore extending rearwardly from the distal end of rotor 146) and rotatably mounted in a rear bearing 182 (according to Merriam-Webster, a bearing is an object, surface, or point that supports – therefore the drive surfaces 182 of output shaft 18 is inserted into the socket 160 of the rotor 146, supporting each other into rotational alignment (paragraphs 92 and 94)), said rear bearing 182 secured in place by said 
an effector 20 coaxial and integral with the output shaft 18 at said distal end and operable to effect tissue modification during rotation of the output shaft 18 and effector 20 by the rotor 92/146 (paragraphs 88-89, 95); and 
an actuator 82 operably coupled to the rotor 92 and operable to selectively effect electrical energy transfer to the rotor 92 to selectively effect rotation of the rotor 92 (paragraph 89 – high pressure air into the inlet hose 82 urges rotation of the vanes 86 to drive rotor shaft 92).  

    PNG
    media_image1.png
    388
    702
    media_image1.png
    Greyscale

With regards to claim 2, Riedel discloses wherein the motor 80 being an electric motor (paragraph 88).  
With regards to claim 4, Riedel discloses wherein the axis of rotation of the rotor 146 and the effector 20 being coaxial (see coaxial alignment in figures 3 and 5A-5B).
With regards to claim 7, Riedel discloses wherein said forward portion of said output shaft 18 includes two or more said forward bearings 36/148, at least one of said forward bearings 36 being .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Johnson et al. (US PGPub 2017/0020536), hereinafter known as “Johnson.”
With regards to claims 3 and 9, Riedel discloses the surgical tool as claimed in claim 1. Riedel is silent wherein the actuator including a switch operably connected to an electrical conductor connected to the motor; and wherein the grip including an auxiliary handle. 
However, in the same field of endeavor, Johnson teaches (Figure 1) wherein the actuator 34 including a switch 62/66 operably connected to an electrical conductor 26 connected to the motor 82 (paragraphs 9 and 10); and wherein the grip 22 including an auxiliary handle 38. The handle as shown in Figure 1 in its broadest reasonable interpretation can be interpreted as an auxiliary handle, similar to that shown in the applicant’s drawing (Figure 1 element 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical tool of Riedel to include the switch and auxiliary .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Semmer et al. (US PGPub 2015/0233757), hereinafter known as “Semmer.”
With regards to claim 8, Riedel discloses the surgical tool as claimed in claim 1. Riedel is silent to the tool being contained in a package having indicia indicating the type of said effector is included as a portion of the output shaft.
However, Semmer teaches a packaging of a medical device that includes an informative label that will identify the nature of the kit (Figure 1, Specification [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical tool disclosed by Riedel to include a type of packaging for indicating the type of medical device disclosed by Semmer for the purpose of correctly identifying which instrument is intended for use, as well as safety reasons to use the appropriate instrument.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Spievack et al. (US Patent 5,591,170), hereinafter known as “Spievack.”
With regards to claim 10, Riedel discloses (Figures 1-7C) a rotary surgical tool 10 comprising: 
a grip 12 adapted for holding with a hand; 
a shroud 16 releasably coupled to the grip 12 (paragraph 84); 
a motor 80 mounted in the grip 12, the motor 80 including a rotor (combination of 92 and 146) mounted for rotation within the motor 80; 
an output shaft 18 extending through and rotationally supporting the rotor 146, said output shaft 18 fixed to and axially aligned with the rotor 146 forming a unitary assembly (figure 5B; fixed to via drive surface 182 of output shaft 18 and slot 160 of rotor 146; paragraph 91) and at least partially 
an effector 20 integral with the output shaft 18 at said distal end (figure 3) and operable to effect tissue modification during rotation of the effector by the rotor 92/146 (paragraphs 88-89, 95); and 
4an actuator 82 operably coupled to the rotor 92 and operable to selectively effect electrical energy transfer to the rotor 92 to selectively effect rotation of the rotor 92 (paragraph 89 – high pressure air into the inlet hose 82 urges rotation of the vanes 86 to drive rotor shaft 92).  
Riedel is silent to a shroud with a bayonet mount arrangement releasably coupled to the grip.
However, Spievack, in regards to the fourth embodiment (Figure 4), teaches a shroud (100) releasably coupled to the grip (10’) with a bayonet mount arrangement (Col 3 lines 60-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary surgical tool disclosed by Riedel to include the bayonet mount arrangement as taught by Spievack for the purpose of an easy and reversible securement of the shroud to the grip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        08/31/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771